ALLOWABILITY NOTICE
Claims 1, 2, 4-9, 11-16 and 18-20 are pending in this action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 2, 4-9, 11-16 and 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  The cited prior art references, Lingampally et al. (US Patent No. 10,630,673), Adelman et al. (US PGPUB No. 2007/0294431), Ashfield et al. (US Patent No. 8,745,698), McKenna (US PGPUB No. 2014/0214670), Farsedakis (US PGPUB No. 2012/0151560), Oberhauser et al. (US Patent No. 9,749,140), Shukai et al. (US PGPUB No. 2017/0353311), Herrera-Yague Carlos et al. (US Patent No. 9,363,283), Sanin et al. (US PGPUB No. 2012/0159647), Caldera et al. (US PGPUB No. 2018/0316665), Kats et al. (US PGPUB No. 2019/0020476), Prisha et al. ("Identity risk analysis in mobile commerce: A novel approach", IEEE, doi: 10.1109/ISCAIE.2018.8405467, 2018, pp. 185-190), Mamdouh et al. ("Score-based fusion using quality measures in a semi-supervised identity verification system", IEEE, 2010 The 7th International Conference on Informatics and Systems (INFOS), 2010, pp. 1-6), Blue et al. ("It is Probably Me: A Bayesian Approach to Weighting Digital Identity Sources", doi: 10.1109/ISNCC.2019.8909201, 2019, pp. 1-6) [as cited in 892 dated 12/30/2020] Gruner et al. ("A Quantifiable Trust Model for Blockchain-Based Identity Management”, doi: 10.1109/Cybermatics_2018.2018.00250, as cited in 892 dated 12/30/2020], do not alone or in combination teach the recited features of independent claims 1, 8 and 15. While the references disclose some of the principle features of the claimed invention, the combination of the recited steps and the specificity of the recited steps, distinguish the claimed invention from the prior art.  For example, the claims require that the TS score of the user be re-calculated upon an expiration of a pre-defined time period and that a second score also be created for the external system. Furthermore, the result of the action is store as an entity which is separate from the digital identity. These along with the other recited features of independent claims 1, 8 and 15 and there dependent claims make the claimed inventions allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is 571-270-7179.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        June 5, 2021